COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Osa Alohaneke v. The State of Texas

Appellate case number:      01-18-00102-CR

Trial court case number:    15-DCR-069234

Trial court:                400th District Court of Fort Bend County

        A jury convicted appellant, Osa Alohaneke, of the felony offense of murder and
assessed his punishment at confinement for forty years. Appellant’s brief initially was
due on April 27, 2018. After we granted two motions for extension, appellant’s brief was
due to be filed on August 6, 2018, with no further extensions. Nevertheless, appellant
has filed a third motion for an extension of time to file his brief. The motion is granted.
      Appellant’s brief is due to be filed no later than Monday, August 27, 2018. No
further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings_______________________________________
                    Acting individually  Acting for the Court

Date: August 9, 2018